Citation Nr: 0910210	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-29 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to initial disability ratings in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
September 29, 2008, and in excess of 50 percent since 
September 29, 2008. 

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the claims of service 
connection and assigned initial ratings.  


FINDINGS OF FACT

1.  For the period from January 2004 to September 28, 2008, 
the veteran's PTSD is manifested by social isolation, 
intrusive thoughts, nightmares, and avoidance of situations 
that trigger memories of Vietnam, with no evidence of 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; difficulty in understanding complex commands; 
impairment of short or long-term memory; impaired judgment;  
or impaired abstract thinking.  

2.  Beginning September 29, 2008, the veteran's PTSD has been 
manifested by no more than some occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as nightmares, sleep disturbance, anxiety, 
depression as well as depressed mood and affect.   

3.  The veteran has no more than Level II hearing loss in the 
right ear and Level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 30 percent prior to September 29, 2008, for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2008).


2.  The criteria for entitlement to an initial rating in 
excess of 50 percent from September 29, 2008, for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2008).

3.  The criteria for entitlement to an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.385, 4.1-4.7, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  


Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The Veteran was notified that his claims for service 
connection for PTSD and hearing loss were awarded with an 
effective date of January 6, 2004, the date of his claim, and 
a 30 percent rating was assigned for PTSD and a 
noncompensable rating was assigned for hearing loss.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided statements of the case that advised him of 
the applicable law and criteria required for a higher rating 
and he demonstrated his actual knowledge of what was required 
to substantiate a higher rating in his argument included on 
his Substantive Appeals.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. § 
5110(a).  Subsequently, a December 2008 rating decision 
increased the rating for PTSD to 50 percent and assigned an 
effective date of September 29, 2008, based on the facts 
found.  

The record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran examinations, and 
obtained medical opinions as to the severity of disabilities.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


II.  Ratings Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. §§ 4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In cases such as this, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim.  Fenderson v. 
West, 12 Vet. App 119 (1999)

PTSD 

From the date of his original claim of service connection in 
January 2004 to September 29, 2008, the RO assigned a 30 
percent evaluation for the veteran's service-connected PTSD.  
After September 29, 2008, a 50 percent evaluation has been in 
effect.  

The ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  That Code section evaluates PTSD under 
the general rating formula for mental disorders.  For a 30 
percent rating, the evidence must demonstrate occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation for PTSD is warranted where the 
evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
for PTSD, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating will be assigned in cases of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name. 

Also of relevance to the evaluation of service-connected 
mental disorders is the Global Assessment of Functioning 
(GAF) rating, which is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). 

The Board has reviewed the evidence of record for the period 
from January 2004 to September 28, 2008, and finds that his 
disability picture is appropriately considered by the 30 
percent rating.  

On VA examination in August 2004, the Veteran reported that 
he was living with his wife, his daughter, and his son-in-
law.  His relationship with his wife was good.  He worked 
helping his niece at her nursery, where he watered plants.  
The Veteran reported that when he was reminded of Vietnam he 
would have nightmares "more commonly," otherwise he had 
them about twice per month.  He reported frequent waking 
during the night and that he would check around the house 
when he awakened.  He was hypervigilant.  He described 
himself as not very social, noting that he did not go to 
church and rarely went out to eat.  The Veteran described 
depression as 5+ on a scale of one to ten.  He had some 
anxiety but no panic attacks or obsessive-compulsive 
symptoms.  On examination, the Veteran was oriented to time, 
place, person, and purpose.  His appearance, behavior, and 
hygiene were appropriate.  His mood was sad and affect 
blunted.  His speech was slow in rate and normal in volume.  
No gross delusions, hallucinations, illusions, or obsessional 
rituals were present.  Thinking processes appeared to be slow 
but intact.  Memory was intact, and no suicidal or homicidal 
thinking was noted.  The diagnosis was PTSD, chronic, 
ongoing.  His GAF was 60.

A private psychiatrist's report dated in December 2004 noted 
the Veteran had persistent intrusive flashbacks of battle 
scenes, mood swings with depression and hopelessness, and 
angry outbursts over minor things.  He tended to be forgetful 
and to have visual misconceptions of shadows while at work.  
The Veteran had occasional suicidal thoughts.  On 
examination, the Veteran was neatly dressed and on time for 
his appointment.  His facial expression was anxious and his 
speech fluent.  He was cooperative, but guarded and 
withdrawn.  Communication was clear, fluent, logical, and 
relevant.  His affect was blunted and his mood anxious and 
dysphoric.  Thought processes were goal directed and logical.  
He was fully oriented.  Concentration was fairly good.  
Insight was fair and judgment was fairly good.  The diagnosis 
was PTSD, rule out major depression, and rule out bipolar I 
disorder.  The assigned GAF score was 42.  The psychiatrist 
stated that the Veteran had been "periodically disabled from 
a combination of PTSD and major depressive disorder and these 
periods of disability are directly related to his service in 
Vietnam."

A February 2006 VA outpatient record noted the Veteran worked 
at the nursery, enjoyed yard work, liked to be by himself, 
and enjoyed the company of his grandchildren.  He was alert, 
casually dressed, and anxious.  He showed fair insight but 
was not coping well.  His thoughts were logical and intact, 
and he denied suicidal or homicidal ideation.  A GAF score of 
55 was noted.

A VA examination was conducted in May 2006.  The examiner 
noted that the Veteran had adapted to a minimal lifestyle to 
cope with his pervasive anxiety.  He remained hypervigilant.  
The Veteran continued to work at his niece's nursery seven 
days a week, watering plants and occasionally interacting 
with customers who need education about plant care.  He was 
described as dedicated to his work.  He did not mingle with 
people but enjoyed taking care of his five acre yard, 
including fruit and pecan trees.  The examiner noted that the 
Veteran enjoyed "the very simple pleasure of life."  He 
tried to avoid talking about Vietnam at all costs.  The 
diagnosis was PTSD, chronic.  GAF score was 60, with the 
examiner noting PTSD symptoms having a "moderate effect on 
his social functioning."

A July 2006 treatment record noted the Veteran was doing 
better with his mood, felt calmer, and was less argumentative 
with his wife.  His sleep had improved, and he enjoyed 
gardening and his grandchildren.  He denied suicidal or 
homicidal ideations.

A May 2007 treatment record noted the Veteran had been 
drinking more.  He was well-groomed, cooperative, depressed, 
and denied suicidal or homicidal ideations.

In January 2008, he was doing better, and getting along 
better with family members.  His sleep had improved.  His 
mood was "fine" and he denied suicidal or homicidal 
ideations.

In July 2008, the Veteran reported that he was doing well.  
He was coping well with his combat memories, staying busy in 
his garden.  The Veteran was proud of what he had done for 
his country.  He again denied suicidal or homicidal 
ideations.

For the period from January 2004 to September 28, 2008, the 
Board finds that the Veteran's PTSD is manifested by social 
isolation, intrusive thoughts, nightmares, and avoidance of 
situations that trigger memories of Vietnam, with no evidence 
of circumstantial, circumlocutory, or stereotyped speech; 
panic attacks; difficulty in understanding complex commands; 
impairment of short or long-term memory; impaired judgment; 
or impaired abstract thinking.  The evidence of record 
demonstrates that in spite of his PTSD symptoms, the Veteran 
is consistently oriented to time, place and person, always 
has appropriate speech, reports a stable relationship with 
his wife and continued employment.  While the private 
psychiatrist in December 2004 noted suicidal ideation and 
assigned a GAF score of 42, the Board notes that the other 
evidence of record, including the VA examination in August 
2004, and subsequent records from 2005 to 2008 show no 
suicidal ideation and consistently higher GAF scores.  As 
such, the Board finds that for the period from January 2004 
to September 28, 2008, the Veteran's PTSD symptoms do not 
rise to the level of  severity to more closely approximate a 
disability rating in excess of 30 percent. 

For the period from September 29, 2008, the date of a VA 
outpatient record showing worsening symptoms, the Board finds 
that the evidence of record does not substantiate an 
evaluation greater than 50 percent.   

The September 29, 2008, treatment record noted the Veteran's 
daughter accompanied him and brought a letter from the 
Veteran's wife attesting to his being very angry, moody, and 
isolative, as well as having nightmares, not sleeping well, 
and drinking more.  On examination, the Veteran was alert, 
casually dressed, had blunted affect, and fair insight.  His 
thought processes were logical and he denied suicidal or 
homicidal ideations.  

In October 2008, the Veteran had begun to change his routine 
at work, which he believed would help him get out of a rut.  
He described an increase of flashbacks during the day, but 
his sleep was much improved.

A VA examination was conducted in November 2008.  The 
examiner noted the Veteran had no psychiatric 
hospitalizations.  The Veteran described nightmares, 
flashbacks, problems with sleep, and isolative behavior.  He 
did not want to go to his mother-in-law's house for 
Thanksgiving as there would be "too many people" there.  He 
worked six or seven days a week at his niece's nursery doing 
watering; he did not have contact with customers.  There were 
problems with his marriage but no separations.  The Veteran 
had a good relationship with his daughter and enjoyed his 
grandchildren.  The Veteran's wife was at the appointment and 
she reported that he had let his yard work go, was irritable, 
and would go days without talking.  On examination, the 
Veteran's thought processes were logical and goal directed, 
with fairly frequent thoughts and memories of his traumatic 
experiences in Vietnam.  The Veteran denied suicidal or 
homicidal ideation, although he said he would sometimes have 
thoughts of homicide if he saw what he called a "Chinaman."  
He had adequate ability to maintain his hygiene and 
activities of daily living.  He was oriented to person, 
place, and time.  There were lots of gaps in his short-term 
memory.  Long-term memory was grossly intact.  The Veteran 
frequently checked his doors and windows, and had general 
security concerns at home that represented ritualistic 
behavior.  His rate and flow of speech were generally normal.  
He denied panic attacks.  The examiner stated that despite 
the Veteran's ongoing employment at his niece's nursery he 
was "unable to work in any gainful or competitive way."  
His marriage and family were severely affected by his anger 
and irritability.  The examiner assigned a GAF of 50 to the 
Veteran's PTSD symptoms, which he described as "serious," 
and stated that if "it were not for the family supported 
generosity of a job he would be totally shut down."  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 50 percent for the 
veteran's service-connected PTSD for the remaining portion of 
the rating period on appeal.  There are no reports of 
suicidal ideation, hospitalization, obsessional rituals which 
interfere with routine activities, illogical or irrelevant 
speech, near continuous panic affecting the veteran's ability 
to function independently, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  The veteran is in a stable marriage and enjoys his 
grandchildren.  As for industrial impairment, although the 
veteran works for his niece and does not have to compete for 
a job, he does not have any problems at work and continues to 
be employed.  His PTSD symptoms are not shown to be so 
disabling as to warrant an evaluation of 70 percent.  The 
evidence does not show that symptomatology approximates, or 
more nearly approximates, the criteria for an evaluation in 
excess of 50 percent for the period beginning September 29, 
2008.  

Based on the above, the veteran is entitled to a 30 percent 
initial rating for the period prior to September 29, 2008.  
After September 29, 2008, an initial evaluation of 50 percent 
is warranted for the remaining portion of the rating period 
on appeal.  In reaching these conclusions, the benefit of the 
doubt doctrine has been applied where appropriate.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, while there does appear to be some impairment in 
occupational and social functioning, this is contemplated in 
the award of the 50 percent schedular evaluation.  The 
Veteran's symptoms are reasonably described by the rating 
criteria.  There is no indication that the veteran requires 
frequent hospitalization for PTSD, or that PTSD results in an 
exceptional or unusual disability picture warranting a remand 
for a referral to the Chief Benefits Director of VA's 
Compensation and Pension Service for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).   

Hearing Loss

The veteran's bilateral hearing loss is currently evaluated 
as noncompensable.  Impaired hearing will be considered a 
disability only after threshold requirements are met.  See 38 
C.F.R. § 3.385.  Once disability is established, levels of 
hearing loss are determined by considering the average pure 
tone threshold and speech discrimination percentage scores.  
38 C.F.R. § 4.85(b).  Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

The provisions of 38 C.F.R. § 4.86 address exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in this section are present when the puretone threshold at 
1000, 2000, 3000 and 4000 Hz is 55 decibels or more, see 38 
C.F.R. § 4.86(a), or when the puretone threshold is 30 
decibels or less at 1000 Hz, and 70 decibels or more at 2000 
Hz, see 38 C.F.R. § 4.86 (b).  

A private physician's hearing evaluation dated in January 
2004 noted the Veteran had significant high frequency 
sensorineural hearing loss in both ears, with 72 percent 
discrimination in the right ear and 88 percent discrimination 
in the left ear.

VA audiometry in August 2004 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
60
65
LEFT
20
35
65
70
65

The average of the pure-tone thresholds of the right ear was 
54 decibels; the average of the left was 59 decibels.  A 
speech discrimination score of 84 percent was recorded for 
the right ear and a score of 96 percent for the left ear.  
The examiner noted bilateral, mild to moderately severe 
sensorineural hearing loss.  

An August 2005 statement from the same private physician who 
examined the Veteran in January 2004 noted that the Veteran's 
discrimination scores had dropped to 36 percent in the right 
ear and 52 percent in the left.

VA audiometry in May 2006 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
60
65
65
LEFT
15
35
55
65
65

The average of the pure-tone thresholds of the right ear was 
50 decibels; the average of the left was 55 decibels.  A 
speech discrimination score of 96 percent was recorded for 
the right ear and a score of 94 percent for the left ear.

VA audiometry in November 2008 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
75
65
LEFT
10
35
60
65
60

The average of the pure-tone thresholds of the right ear was 
56 decibels; the average of the left was 55 decibels.  A 
speech discrimination score of 84  percent was recorded for 
the right ear and a score of 82 percent for the left ear.


Applying the results from the VA examination reports to 38 
C.F.R. § 4.85, Table VI yields the following results.  

August 2004:  Right Ear, Level IV; Left Ear, Level II

May 2006:  Right Ear, Level I; Left Ear, Level I

November 2008:  Right Ear, Level II; Left Ear, Level IV

Applying these values to 38 C.F.R. § 4.85, Table VII, the 
Board finds that the Veteran's hearing loss warrants a 
noncompensable disability rating.  The Board has considered 
whether the veteran may be entitled to a higher rating under 
38 C.F.R. § 4.86, which rates exceptional patters of hearing 
loss but finds these exceptions to be inapplicable in this 
case.

The Board has also considered the statements from the private 
physician submitted by the Veteran.  However, given the large 
discrepancy between the speech discrimination scores reported 
by that examiner and the generally consistent test results 
reported by the VA examiners on the VA audiologic 
examinations in 2004, 2006, and 2008, the Board finds the VA 
results more reliable for evaluating the extent of the 
Veteran's hearing loss.

Therefore, in light of the evidence as noted above, the Board 
concludes that the preponderance of the evidence is against 
entitlement to an initial compensable disability rating for 
bilateral hearing loss, and the appeal is denied.  The Board 
has considered the benefit of the doubt rule, but as the 
evidence is not in relative equipoise, that doctrine is not 
for application.  38 U.S.C.A. § 5107(b).  

The Board has considered whether the evidence presents an 
exceptional or unusual case such that the regular schedular 
standards are rendered impractical.  38 C.F.R. § 3.321(b)(1).  
At the November 2008 VA examination, the veteran reported 
that he frequently had to ask people to repeat themselves.  
There is no evidence, however, that the veteran's hearing 
loss causes marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitates any frequent periods of hospitalization.  The 
evidence indicates that he continues to perform his job.  38 
C.F.R. § 3.321(b)(1) is not applicable.  Barringer v. Peake, 
22 Vet. App. 242 (2008).  

The Board acknowledges the veteran's exposure to noise during 
service, for which he is currently service connected.  The 
Board also acknowledges the veteran's statements regarding 
the severity of his hearing loss.  However, disability 
ratings for hearing loss are essentially based on a 
mechanical application of the rating criteria.  As discussed 
above, the medical evidence supports no more than a 
noncompensable disability rating for the veteran's hearing 
loss, and there is no basis for a higher disability rating at 
this time.  Should the veteran's hearing loss increase, he 
may be entitled to an increased disability rating for hearing 
loss at a later time.  However, at present, the current 
noncompensable rating is appropriate.  


ORDER

An initial rating in excess of 30 percent for PTSD prior to 
September 29, 2008, is denied.

An initial rating in excess of 50 percent for PTSD since 
September 29, 2008, is denied. 

An initial compensable disability rating for bilateral 
hearing loss is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


